06/01/2021


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                      Case Number: OP 21-0238


                                        OP 21-0238


 JEFFREY J. LOUT,                                                          JUN 0 1 2021
                                                                        Bowen Czteenwood
                                                                      Clerk of Suprema Court
              Petitioner,                                                State of Montana



       v.
                                                                    ORDER
 STATE OF MONTANA,
 THIRD JUDICIAL DISTRICT COURT,
 HONORABLE RAY J. DAYTON,

              Respondents.


       Jeffrey J. Lout has filed a Petition for Writ of Supervisory Control over the
Third Judicial District Court,Powell County,and the Honorable Ray J. Dayton. We amend
the caption to indicate the court and presiding judge.
       Lout contends that jurisdiction is adequate and proper based on his argument that
the Powell County District Court is proceeding under a mistake of law in his civil case,
causing a gross injustice, pursuant to M. R. App.P. 14(3)(a). Lout states that he served the
Chief Counsel of the Department of Administration (DOA) with a copy of his
March 10, 2020 "Verified Complaint for Emergency Injunction Due to the Risk of
Substantial Injury or Hann and Notice of Reserving Action for Civil Tort Pursuant to
42 U.S.C. § 1983." Lout filed supplemental pleadings in July 2020. He provides that he
filed a Motion for Entry of Default Judgment on December 14, 2020, and that on
January 11, 2021,the Department of Administration filed its Answer Brief. Lout contends
that the District Court erred by not entering a default judgment and seeks
supervisory control to correct the error.
       Exercise of supervisory control is discretionary. On a case-by-case basis, the
Supreme Court may exercise its supervisory power over all other courts.
M.R. App. P. 14(3). "This extraordinary remedy can be invoked when the case involves
purely legal questions and urgent or emergency factors make the normal appeal process
inadequate" State v. Spady, 2015 MT 218, ¶ 11, 380 Mont. 179, 354 1313d 590 (citing
M. R. App. P. 14(3); Redding v. McCarter, 2012 MT 144, ¶ 17, 365 Mont. 316,
281 P.3d 189). An additional criteria, pertinent here, is that"[Ole other court is proceeding
under a mistake of law and causing a gross injusticeM" M. R. App. P. 14(3)(a);
Spady, ¶ 11.
       Upon review of Lout's copious attachments, this Court concludes that
supervisory control is not warranted. The March 12, 2020 District Court's Order directed
a response from the Department of Corrections to Lout's initial pleading because it
requested emergency relief, even though the court "[r]ecogniz[ed] the lack of service[t
The District Court did not, however, waive service with its Order. The court's prior Order
does not cure Lout's failure to effect proper service of his civil case against the defendants.
Moreover,Lout first must pursue his tort claims through the DOA. Section 2-9-301,MCA.
In part,"[a] complaint based on a claim subject to the provisions of subsection(1) may not
be filed in district court unless the claimant has first presented the claim to the department
of   administration    and     the   department     has    finally    denied    the    claim."
Section 2-9-301(2), MCA. Lout filed his action with the District Court without allowing
the requisite 120-day administrative review process. As stated in the October 20, 2020
Brief Supporting Rule 12 Motion to Dismiss Lout's Supplemental Pleadings, both the
Department of Corrections and the DOA recommended dismissal of Lout's civil action
because the court lacked jurisdiction and for insufficiency of service of process.
       We decline to exercise original jurisdiction. The District Court is not proceeding
under a mistake of law. Lout is not entitled to entry lof default because: service has not
been waived; Lout has not allowed the administrative process to reach its conclusion with
the DOA; and Lout did not serve the Director ofthe DOA. Lout has not demonstrated that
the District Court is proceeding under a mistake oflaw.
      IT IS THEREFORE ORDERED that Lout's Petition for Writ of Supervisory
Control is DENIED.



                                              2
      The Clerk is directed to provide a copy to the Honorable Ray J. Dayton,
Third Judicial District Court; to Jill Paull, Clerk of District Court, Powell County, under
Cause No. DV-20-19; to counsel of record, and to Jeffrey J. Lout personally.
      DATED this       — day of June, 2021.



                                                              Chief Justice




                                                     At in ,41/„.
                                                               •




                                                                Justices




                                            3